Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Applicant is  requested to amend the title of this application to – A COMPONENT FEEDING DEVICE—or the like.  Claims 11-20 are not directed to the elected claims i.e. A. FEEDING DEVICE claims.  Claims to the COMPONNT FEEDING DEVICE were elected and by original presentation are in the application and are treated on their merits. New Claims 11-20 which are directed to A COMPONENT MOUNTER, even though these claims depend from COMPONENT FEEDING DEVICE claims are restrictable.  Applicant is therefore required to cancel Claims 11-20 or take other appropriate action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
/CARL J ARBES/           Primary Examiner, Art Unit 3729